Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending in the present application. Claims 1 and 11 are newly amended.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Arguments regarding specification objections:
The amended title of the application, "OUTPUT DEVICE AND OUTPUT METHOD FOR OUTPUTTING LEARNING PARAMETERS FROM MACHINE LEARNING ON A SERVO CONTROL DEVICE", does not accurately reflect the inventive concept of the application. The inventive portions of the application are directed towards machine learning, not the method or device by which machine learning results are output or displayed. Accordingly, the objection to the specification is upheld.
Arguments regarding 35 USC §112 (pages 6-7):
In view of amendments, rejections withdrawn.
Arguments regarding 35 USC §102 (pages 7-9):
The examiner thanks the applicant for their response. The applicant asserts that Kitayoshi does not disclose the acquisition of a parameter other than a physical quantity, a first physical quantity, and the output of said parameter, first physical quantity, and a second physical quantity, determined from the parameter, to a display. As detailed below, Kitayoshi discloses each and every one of the required elements of the claim, including a parameter other than a first physical quantity (see at least [0024], [0025], and [0026]), a first physical parameter (see at least [0023]), and a second 
Arguments regarding 35 USC §103 (pages 9-11):
The arguments made regarding rejections under 35 USC §103 are directed to subject matter corresponding to the 35 USC §102 arguments responded to above. The rejections are accordingly upheld.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Machine Learning of Servo Control Unit Parameters”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018151215 to Kitayoshi (hereinafter, Kitayoshi).

As per claim 1, Kitayoshi teaches An output device comprising: an information acquisition unit which acquires, from a machine learning device that performs machine learning on a servo control device for controlling a servo motor driving an axis of a machine tool, a robot or an industrial machine ([0011] “FIG. 1 shows an example of a schematic system block configuration of a machine control system including the control device of the present embodiment. This mechanical control system is a system that controls the linear movement of the slider by controlling the drive of the rotary motor. In FIG. 1, the machine control system 1 includes an upper control device 2, a motor control device 3, a rotary motor 4, and a drive machine 5.”),
a parameter other than a physical quantity and a first physical quantity of a constituent element of the servo control device being learned or having been learned by the machine learning device (​[0023] “In this way, in a state in which the servo motor is actually connected to the driving machine, the machine constant of the control object is estimated on the basis of the reference command, the operation amount, and the control amount detected when the predetermined adjustment sequence operation is executed, and the control parameter is mechanically set on the basis of the estimated mechanical constant.”
​On the other hand, the motor control device 3 of the present embodiment has an adjustment part 32 for adjusting the control parameter of the controller on the basis of the learning content in the machine learning process.” 
[0025] “​FIG. 2 is a control block diagram showing an outline of a control parameter adjustment method in the motor control device 3. In FIG. 2, a deviation between a reference command R input from the outside and a control amount Y outputted by the control object P is input to the controller K (rho). ” 
[0026] “On the other hand, as for the control object P, even if the rough model by the design value is known, it can be said that the actual detailed characteristic and behavior of the control target P are unknown depending on the individual difference (manufacturing error, assembly error, etc.) of the control target P itself, an operation condition, a secular deterioration state, and a use environment state as described above.​ That is, the control parameter needs to be adjusted so as to be adapted to a specific mechanical constant or disturbance in the actually applied control object P.”
[0040] “In FIG. 5, the neural network of the adjusting unit 32 corresponds to each time-series pattern data of the position command, the torque command, and the detection position, which are the state quantity data input from each unit, between the state quantity data. It is designed to output control parameters Kp, T, Kv that appropriately correspond to the mechanical constants of the motor / drive machine 60 estimated from the relationships, especially the correspondence between the position command and the detection position.”
Examiner Note: Kitayoshi discloses a system that receives and learns a control parameter rho, and then subsequently determines further control parameters (e.g., Kp, T, and Kv) based on the initial learned control parameter rho. The control parameter rho does not directly correspond to a specific physical attribute of the motor, and is seen as equivalent to the parameter other than a ; and
an output unit which outputs, for visual display, the first physical quantity acquired and a second physical quantity determined from the parameter acquired, a time response characteristic of the constituent element of the servo control device and a frequency response characteristic of the constituent element of the servo control device, wherein the time response characteristic and the frequency response characteristic are determined with  the parameter, the first physical quantity or the second physical quantity ([0035] “​When the data set for learning adjustment part learning is acquired for the above feedback control system, a position command (corresponding to a reference command R) when executing a predetermined adjustment sequence operation is recorded in a state in which each value of a position loop gain Kp, a speed loop integration time constant T, and a speed loop gain Kv corresponding to the control parameter rho is appropriately set, and a detection position (corresponding to a control amount Y) is recorded. ​In the example of the present embodiment, each of the position command, the torque command, and the detection position (hereinafter referred to as state amount data) is recorded as time-series pattern data in which instantaneous values are sequentially recorded in the same time series when the adjustment sequence operation is executed, as shown in FIG. 4.”
[0042] “The evaluation value of the illustrated example is an index indicating the evaluation of the responsiveness in the sequence operation of the feedback control system to which the control parameters Kp, T, Kv of the corresponding data set are applied. This evaluation value is, for example, the position deviation d shown in FIG. 4D, the vibration amplitude at the time of overshoot or undershoot, the settling time until the end of the transition period, and until the control amount follows the command. The rise time of the torque command value, the magnitude 
[0081] “In this case, in the first neural network 71, for each time-series pattern data of the position command, the torque command, and the detection position, which are the state quantity data input from each part, from the correspondence relationship between the state quantity data. It is designed to output an estimated mechanical constant (or disturbance). In the illustrated example, the moment of inertia, elastic modulus, first resonance frequency, and second resonance frequency are illustrated as mechanical constants (in the case of disturbance, for example, the added disturbance mass or disturbance elasticity; not shown). In the machine learning process of the first neural network 71, for example, each state quantity data is recorded at the time of a predetermined adjustment sequence operation, and the machine constant of the controlled object P is accurately detected by a separate detection machine, detection test, or the like. Create a training data set for the first neural network 71 that puts them together. Then, by executing data learning using a large number of training data sets, the first neural network 71 learns the feature quantity representing the correlation between the state quantity data and the machine constant.”
[0083] “Further, in the second neural network 72, the adaptive control parameters Kp, Kv that are appropriate for the mechanical constants (or disturbances) input from the first neural network 71 based on the correspondence between these mechanical constants. , T is designed to be output.”
[0089] “Next, with reference to FIG. 12, processing by the feedback control unit 31, the adjustment unit 32, and the like implemented in software by the program executed by the CPU 901 
[0095] “Then, the CPU 901 executes various processes according to the program recorded in the recording device 917, so that the processes by the feedback control unit 31, the adjusting unit 32, and the like are realized.”
[0097] “Then, the CPU 901 may output the result of executing the above processing from an output device 915 such as a display device or an audio output device, and the CPU 901 may connect the processing result to the communication device 923 or the communication device 923 as needed. It may be transmitted via the port 921, or may be recorded on the recording device 917 or the recording medium 925.”
Examiner Note: Kitayoshi inputs state quantity data, including the above first parameter ([0040, 0042]), and then learns, using both the first parameter and the data, a plurality of physical quantities ([0081]). Kitayoshi further outputs those learned parameters ([0083]). Thus, Kitayoshi’s system functions as an output unit that outputs a first and second physical quantity determined from an acquired first parameter. Kitayoshi further teaches that the processing results of CPU 901 are output to a display in [0097]. In [0089] and [0095], he clarifies that the processing results include at least the outputs of both the feedback control unit and adjusting unit. [0040] then demonstrates that the adjusting unit outputs parameters corresponding to the mechanical constants of the motor, and [0081] clarifies that Kitayoshi’s mechanical constants are equivalent to physical quantities. Thus, Kitayoshi outputs to a display at least one of a first physical quantity, second physical quantity, time response characteristic, or frequency response characteristic.).

As per claim 2, Kitayoshi teaches The output device according to claim 1, wherein the output unit includes a display unit which displays, on a display screen, the first physical quantity, the second physical quantity, the time response characteristic or the frequency response characteristic ([0040] “In FIG. 5, the neural network of the adjusting unit 32 corresponds to each time-series pattern data of the position command, the torque command, and the detection position, which are the state quantity data input from each unit, between the state quantity data. It is designed to output control parameters Kp, T, Kv that appropriately correspond to the mechanical constants of the motor / drive machine 60 estimated from the relationships, especially the correspondence between the position command and the detection position.”
[0081] “It is designed to output an estimated mechanical constant (or disturbance). In the illustrated example, the moment of inertia, elastic modulus, first resonance frequency, and second resonance frequency are illustrated as mechanical constants (in the case of disturbance, for example, the added disturbance mass or disturbance elasticity; not shown). ”
[0089] “Next, with reference to FIG. 12, processing by the feedback control unit 31, the adjustment unit 32, and the like implemented in software by the program executed by the CPU 901 described above is realized. An example of the hardware configuration of the motor control device 3 will be described.”
[0095] “Then, the CPU 901 executes various processes according to the program recorded in the recording device 917, so that the processes by the feedback control unit 31, the adjusting unit 32, and the like are realized.”
[0097] “Then, the CPU 901 may output the result of executing the above processing from an output device 915 such as a display device or an audio output device, and the CPU 901 may connect the processing result to the communication device 923 or the communication device 923 as needed. It may be transmitted via the port 921, or may be recorded on the recording device 917 or the recording medium 925.”


As per claim 3, Kitayoshi teaches The output device according to claim 1, wherein an instruction to adjust the parameter or the first physical quantity of the constituent element of the servo control device based on the first physical quantity, the second physical quantity, the time response characteristic or the frequency response characteristic is provided to the servo control device ([0057] “As described above, the machine control system 1 of the present embodiment adjusts the control parameters of each controller included in the feedback control unit 31 based on the learning contents in the machine learning process. It has a part 32. As a result, by executing the machine learning process based on the state quantity data detected during the appropriate sequence operation, the adjusting unit 32 can set an appropriate control parameter according to the learning content. That is, it is possible to mechanically and automatically adjust the control parameters autonomously by the motor control device 3 itself without using human hands. Therefore, it is possible to reduce human cost and time cost for adjusting the control parameters in the motor control device 3, and it is possible to ensure uniform and stable control accuracy regardless of the skill difference of individual engineers. As a result, the convenience of the control device can be improved.”).

As per claim 4, Kitayoshi teaches The output device according to claim 1, wherein a machine learning instruction to perform, by changing or selecting a learning range, the machine learning of the parameter or the first physical quantity of the constituent element of the servo control device based on the first physical quantity, the second physical quantity, the time response characteristic or the frequency response characteristic is provided to the machine learning device ([0077]“In this case, for example, as shown in FIG. 9, the adjustment unit learning data including the time-series pattern data of each state quantity data recorded at the time of the same disturbance addition that can be assumed when the machine control system 1 is in operation. Create a set and learn data. In the adjustment unit learning data set of the illustrated example, each state quantity data when an object of a predetermined weight is placed on the moving slider 52 and an evaluation value for robustness are exemplified. The difference between the disturbance addition and the sequence operation in the above embodiment may be used as the operation condition c shown in FIG. 2 to distinguish the adjustment unit learning data set.” 
[0078] “As described above, in the machine control system 1 of this modification, the position command, torque command, and detection position state quantity data of the adjustment unit learning data set are time-series pattern data when the same disturbance is added... As a result, the adjusting unit 32 can set control parameters that can improve robustness against various disturbances.” Examiner Note: Kitayoshi’s selection of a particular set of time-series data during a disturbance, for the purpose of learning servo parameters as described in detail above, is equivalent to instructing a ML device to perform learning based on selection of a learning range.Examiner Note: Kitayoshi’s selection of a particular set of time-series data during a disturbance, for the purpose of learning servo parameters as described in detail above, is equivalent to instructing a ML device to perform learning based on selection of a learning range.).

As per claim 5, Kitayoshi teaches The output device according to claim 1, wherein an evaluation function value which is used in the learning of the machine learning device is output ([0030] “The subtractor 34 subtracts the detection position detected from the motor / drive machine 60 from the position command input from the outside, and outputs the position deviation between them. The speed command is output by multiplying this position deviation by the position loop gain Kp. In the example of the present embodiment, the position loop gain Kp functions as a position control controller (control K (ρ) in FIG. 2 above) and is configured to perform so-called position proportional control.”
[0031] “The subtractor 35 subtracts the detection speed output from the speed calculator 37 described later from the above speed command and outputs the speed deviation between them. The integrator (1 / T · s) performs an integral calculation based on the speed loop integration time constant T for the speed deviation, and the adder 36 adds the output of the integrator (1 / T · s) and the speed deviation. And output. The torque command is output by multiplying this added output by the speed loop gain Kv. In the example of the present embodiment, these integrators (1 / T · s) and the speed loop gain Kv also function as speed control controllers (control K (ρ) in FIG. 2 above), so-called speed integration proportionality. It is configured to provide control.”).

As per claim 6, Kitayoshi teaches The output device according to claim 1, wherein information on a position error which is output from the servo control device is output ([0030] “The subtractor 34 subtracts the detection position detected from the motor / drive machine 60 from the position command input from the outside, and outputs the position deviation between them. The speed command is output by multiplying this position deviation by the position loop gain Kp. In the example of the present embodiment, the position loop gain Kp functions as a .

As per claim 7, Kitayoshi teaches The output device according to claim 1, wherein the parameter of the constituent element of the servo control device is a parameter of a mathematical formula model or a filter ([0063] “Further, in the present embodiment, in particular, the control parameter includes at least one of the position loop gain Kp, the speed loop gain Kv, and the speed loop integration time constant T (and the moment of inertia ratio of the motor / drive machine 60). This makes it possible to set suitable control parameters for each controller included in the feedback control unit 31. If necessary, other control parameters such as model tracking control gain, torque command filter time constant, notch filter frequency, notch filter Q value, or notch filter depth may be included.”).

As per claim 8, Kitayoshi teaches The output device according to claim 7, wherein the mathematical formula model or the filter is included in a velocity feedforward  processing unit or a position feedforward processing unit, and the parameter includes a coefficient in a transfer function of the filter ([0028] “FIG. 3 shows an example of the transmission / reception relationship of each information between the feedback control system including the feedback control unit 31 and the adjustment unit 32. The feedback control system shown in the figure is represented by a control block in the form of a transfer function. In FIG. 3, a feedback control unit 31, a motor / drive machine 60, an adjustment unit 32, and a database DB are shown.”
[0038] “After a sufficient number of adjustment unit learning data sets are acquired in the database DB, the adjustment unit 32 is machine-learned (data learning) by batch learning (offline learning) using these adjustment unit learning data sets. Then, in the phase in which the adjusting 
[0063] “Further, in the present embodiment, in particular, the control parameter includes at least one of the position loop gain Kp, the speed loop gain Kv, and the speed loop integration time constant T (and the moment of inertia ratio of the motor / drive machine 60). This makes it possible to set suitable control parameters for each controller included in the feedback control unit 31. If necessary, other control parameters such as model tracking control gain, torque command filter time constant, notch filter frequency, notch filter Q value, or notch filter depth may be included.”
Examiner Note: Kitayoshi’s feedback control system 31 is seen as equivalent to a position feedforward processing unit. The system 31 includes parameters for filters and transfer functions, both of which are optimized via machine learning.).

As per claim 9, Kitayoshi teaches A control device comprising: the output device according to claim 1 (See claim 1.);
the servo control device which controls the servo motor that drives the axis of the machine tool, the robot or the industrial machine ([0011] “FIG. 1 shows an example of a schematic system block configuration of a machine control system including the control device of the present embodiment. This mechanical control system is a system that controls the linear ; and
the machine learning device which performs the machine learning on the servo control device ([0024] “On the other hand, the motor control device 3 of the present embodiment has an adjustment unit 32 that adjusts the control parameters of the controller based on the learning content in the machine learning process. As a result, by executing the machine learning process based on the data detected at the time of an appropriate sequence operation or the addition of disturbance, the adjusting unit 32 can set an appropriate control parameter according to the learning content. That is, it is possible to mechanically and automatically adjust the control parameters autonomously by the motor control device 3 itself without using human hands. Therefore, it is possible to save labor and time costs for adjusting the control parameters in the motor control device 3, and it is possible to ensure uniform and stable control accuracy regardless of the skill difference of individual engineers.”).

As per claim 10, Kitayoshi teaches The control device according to claim 9, wherein the output device is included in one of the servo control device and the machine learning device ([0011] “FIG. 1 shows an example of a schematic system block configuration of a machine control system including the control device of the present embodiment. This mechanical control system is a system that controls the linear movement of the slider by controlling the drive of the rotary motor. In FIG. 1, the machine control system 1 includes an upper control device 2, a motor control device 3, a rotary motor 4, and a drive machine 5.”
[0012] “The upper control device 2 is composed of, for example, a general-purpose personal computer including a CPU, ROM, RAM, an operation unit, a display unit, and the like (not shown).”
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018151215 to Kitayoshi (hereinafter, Kitayoshi) in view of US 20170262573 A1 to Mori et al (hereinafter, Mori).

As per claim 11, Kitayoshi teaches A method of outputting a learning parameter of an output device which is machine learned in a machine learning device for a servo control device that controls a servo motor for driving an axis of a machine tool, a robot or an industrial machine, the method comprising: acquiring, from the machine learning device, a parameter other than a physical quantity and a first physical quantity of a constituent element of the servo control device being learned or having been learned by the machine learning device (​[0023] “In this way, in a state in which the servo motor is actually connected to the driving machine, the machine constant of the control object is estimated on the basis of the reference command, the operation amount, and the control amount detected when the predetermined adjustment sequence operation is executed, and the control parameter is mechanically set on the basis of the estimated mechanical constant.”
[0024] “​On the other hand, the motor control device 3 of the present embodiment has an adjustment part 32 for adjusting the control parameter of the controller on the basis of the learning content in the machine learning process.” 
[0025] “​FIG. 2 is a control block diagram showing an outline of a control parameter adjustment method in the motor control device 3. In FIG. 2, a deviation between a reference 
[0026] “On the other hand, as for the control object P, even if the rough model by the design value is known, it can be said that the actual detailed characteristic and behavior of the control target P are unknown depending on the individual difference (manufacturing error, assembly error, etc.) of the control target P itself, an operation condition, a secular deterioration state, and a use environment state as described above.​ That is, the control parameter needs to be adjusted so as to be adapted to a specific mechanical constant or disturbance in the actually applied control object P.”
[0040] “In FIG. 5, the neural network of the adjusting unit 32 corresponds to each time-series pattern data of the position command, the torque command, and the detection position, which are the state quantity data input from each unit, between the state quantity data. It is designed to output control parameters Kp, T, Kv that appropriately correspond to the mechanical constants of the motor / drive machine 60 estimated from the relationships, especially the correspondence between the position command and the detection position.”
Examiner Note: Kitayoshi discloses a system that receives and learns a control parameter rho, and then subsequently determines further control parameters (e.g., Kp, T, and Kv) based on the initial learned control parameter rho. The control parameter rho does not directly correspond to a specific physical attribute of the motor, and is seen as equivalent to the parameter other than a physical quantity. Kitayoshi further receives an initial machine constant that is subsequently adjusted via machine learning, and is seen as equivalent to first physical element of the servo control device.);
outputting, for visual display, the acquired first physical quantity and a second physical quantity determined from the parameter acquired, a time response characteristic of the constituent element of the servo control device and a frequency response characteristic of the constituent element of the servo control device ([0035] “When the data set for learning adjustment part learning is acquired for the above feedback control system, a position command (corresponding to a reference command R) when executing a predetermined adjustment sequence operation is recorded in a state in which each value of a position loop gain Kp, a speed loop integration time constant T, and a speed loop gain Kv corresponding to the control parameter rho is appropriately set, and a detection position (corresponding to a control amount Y) is recorded. In the example of the present embodiment, each of the position command, the torque command, and the detection position (hereinafter referred to as state amount data) is recorded as time-series pattern data in which instantaneous values are sequentially recorded in the same time series when the adjustment sequence operation is executed, as shown in FIG. 4.”
[0042] “The evaluation value of the illustrated example is an index indicating the evaluation of the responsiveness in the sequence operation of the feedback control system to which the control parameters Kp, T, Kv of the corresponding data set are applied. This evaluation value is, for example, the position deviation d shown in FIG. 4D, the vibration amplitude at the time of overshoot or undershoot, the settling time until the end of the transition period, and until the control amount follows the command. The rise time of the torque command value, the magnitude of the ripple of the torque command value, the power consumption value that can be estimated from the torque command value and the speed, and the like may be comprehensively obtained based on the state quantity data of the data set. Further, a torque command combining a plurality of sine waves may be input, and the values of the phase margin, the gain margin, and the sensitivity function calculated from the response may be used as an index.”
[0081] “In this case, in the first neural network 71, for each time-series pattern data of the position command, the torque command, and the detection position, which are the state quantity data input from each part, from the correspondence relationship between the state quantity data. It 
[0083] “Further, in the second neural network 72, the adaptive control parameters Kp, Kv that are appropriate for the mechanical constants (or disturbances) input from the first neural network 71 based on the correspondence between these mechanical constants. , T is designed to be output.”
[0089] “Next, with reference to FIG. 12, processing by the feedback control unit 31, the adjustment unit 32, and the like implemented in software by the program executed by the CPU 901 described above is realized. An example of the hardware configuration of the motor control device 3 will be described.”
[0095] “Then, the CPU 901 executes various processes according to the program recorded in the recording device 917, so that the processes by the feedback control unit 31, the adjusting unit 32, and the like are realized.”
[0097] “Then, the CPU 901 may output the result of executing the above processing from an output device 915 such as a display device or an audio output device, and the CPU 901 may connect the processing result to the communication device 923 or the communication device 923 as needed. 
Examiner Note: Kitayoshi inputs state quantity data, including the above first parameter ([0040, 0042]), and then learns, using both the first parameter and the data, a plurality of physical quantities ([0081]). Kitayoshi further outputs those learned parameters ([0083]). Thus, Kitayoshi’s system functions as an output unit that outputs a first and second physical quantity determined from an acquired first parameter. Kitayoshi further teaches that the processing results of CPU 901 are output to a display in [0097]. In [0089] and [0095], he clarifies that the processing results include at least the outputs of both the feedback control unit and adjusting unit. [0040] then demonstrates that the adjusting unit outputs parameters corresponding to the mechanical constants of the motor, and [0081] clarifies that Kitayoshi’s mechanical constants are equivalent to physical quantities. Thus, Kitayoshi outputs to a display at least one of a first physical quantity, second physical quantity, time response characteristic, or frequency response characteristic.).

Kitayoshi does not explicitly disclose wherein the time response characteristic and the frequency response characteristic are determined with the parameter, the first physical quantity or the second physical quantity.

Mori teaches wherein the time response characteristic and the frequency response characteristic are determined with the parameter, the first physical quantity or the second physical quantity. ([0061] “The simulation part 23 uses the frequency response function, computed by the frequency characteristic computing part 22, of the controlled object 6 containing the load device 4 to simulate a response (the time response and position response) of the mechanical system 
[0151] “As abovementioned, in the present embodiment, in order to adjust the control parameter (position gain, velocity gain, cut off frequency of the filter, etc.) of the servo driver 2, the time response of velocity control or position control is simulated and displayed to the user. Therefore, the user 5 can confirm the time response when the set control parameter is used by simulation and can safely adjust in short time without a need to repeatedly adjust the load device 4.” Examiner Note: Mori teaches determining the time and frequency response characteristics of a mechanical system using the control parameter. When Mori is applied to Kitayoshi, the resulting system would determine the time response characteristics using the control parameter.).

Kitayoshi and Mori are analogous art because they are both directed to servo control mechanisms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kitayoshi’s servo control system with Mori’s determination of time and frequency response. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the accuracy of the system in controlling a servo, which can be accomplished by accounting for time and frequency response (Mori, [0005] “In a servo mechanism, in order to properly control the motor for driving a load device, generally, control parameters (position gain, velocity gain, a cut off frequency of a filter, etc.) of the servo driver controlling the motor are adjusted generally.” [0006] “In the past, in adjusting methods of the control parameters, there is an adjusting method of actually operating the load device through driving the motor. That is, a certain control parameter is set to the servo driver to actually drive the motor, and a response of the load device at this point is measured. At this point, when a response state of the load device does .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180374001 A1 to Namie et al, US 20160208639 A1 to Cai, and “PID-Controller Tuning Optimization with Genetic Algorithms in Servo Systems” to Jaen-Cuellar et al are considered pertinent due to the servo control systems disclosed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached on Monday-Friday from 9:30 A.M. to 6:00 P.M. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo, can be reached at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Respectfully Submitted,
/P.G.S./Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126